DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  in claim 7, line 10, “I’” should be replaced with “i”.  Appropriate correction is required.
Claims 9 and 19 are objected to because of the following informalities:  in claim 9, line 11, “I’” should be replaced with “i”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  the dispersant as recited in claim 19 does not require i>0 as required in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It appears that claim 19 should depend from claim 8 and not claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-7, 9-12, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6,429,258 B1) in view of Marchionni (US 8,557,952 B2).
Regarding claims 1, 3, 5-7, 9, 14, and 19, Morgan discloses a process comprising polymerizing at least one fluorinated monomer in an aqueous medium containing initiator and dispersing agent which includes at least one perfluoropolyether carboxylic acid or salt thereof (C2/L31-40).  The perfluoropolyether can have any chain structure in which oxygen atoms in the backbone of the molecule are separated by saturated fluorocarbon groups having 1-3 carbon atoms (C4/L17-47).
	However, Morgan does not disclose the functional (per)fluoropolyether has formula (I) of the instant claims.  Marchionni teaches functional (per)fluoropolyether derivative of formula (V): XO(CF2O)s(CF2CF2O)m(CF2CF(T)O)q-(CF2(CF2)zCF2O)r-(O)t-(WO)x-X’(V), the recurring units being statistically distributed along the (per)fluoropolyoxyalkylene chain, wherein: X and X’, equal to or different from each other, are independently selected between functional groups chosen between –T and –CF2T and C1-C2 (per)flurooalkyl groups optionally containing one or more hydrogen or chlorine atoms; W represents a C2-C50 chain comprising recurring units, equal to or different from each other, of formula –(CR1R2-CR3R4)-, wherein R1, R2, R3 and R4, equal to or different from each other, are independently selected amount halogen atoms and C1-C6 (per)haloalkyl groups; T is a functional group including carboxylic acid; z is 1 or 2; m, q, r and s prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
	Regarding claims 2 and 16, Morgan discloses the total amount of surfactant is from about 0.01 wt% to about 10 wt% (C4/L48-61).  Of the total surfactant, PFPE having carboxyl end groups is present in minor amount of less than half of total fluorosurfactant by weight (C5/L13-37).  Based on calculations, the amount of the PFPE based on the aqueous medium would be about 0.005 to about 5 wt% which overlaps the claimed range and would be expected to have similar properties.  In respect to claim 16, the range slightly encompasses the claimed range and would be expected to have similar properties.
	Regarding claims 10-12 and 20, Morgan discloses the fluorinated monomers include fluoroolefins having 2-6 carbon atoms, such as tetrafluoroethylene, hexafluoropropylene, chlrootrifluoroethylene, vinyl fluoride, vinylidene fluoride, trifluoroethylene, hexafluoroisobutylene, and perfluorobutyl ethylene.  Cyclic fluorinated monomers include perfluoro-2,2-dimethyl-1,3-dioxole and perfluoro-2-methylene-4-methyl-1,3-dioxolane (C5/L49-65).
Regarding claims 4 and 17, Morgan discloses the method as shown above in claim 1.  Marchionni teaches the functional (per)fluoropolyether derivative has generally a functionality (F) value ranges from 2 to 50 (C9/L34-36).
	However, Morgan does not disclose the amount of the ionizable groups in dispersant (D) is at least 0.35 with respect to the weight of dispersant (D) and/or at most 2.50 meq/g.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the ionizable groups in dispersant (D), and the motivation to do so would have been to obtain desired dispersibility (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6,429,258 B1) in view of Marchionni (US 8,557,952 B2).
Regarding claim 15, Morgan discloses a process comprising polymerizing at least one fluorinated monomer in an aqueous medium containing initiator and dispersing agent which includes at least one perfluoropolyether carboxylic acid or salt thereof (C2/L31-40).  The dispersion produced from the polymerization process is an aqueous dispersion (C9/L40-C10/L5).  The perfluoropolyether can have any chain structure in which oxygen atoms in the backbone of the molecule are separated by saturated fluorocarbon groups having 1-3 carbon atoms (C4/L17-47).
2O)s(CF2CF2O)m(CF2CF(T)O)q-(CF2(CF2)zCF2O)r-(O)t-(WO)x-X’(V), the recurring units being statistically distributed along the (per)fluoropolyoxyalkylene chain, wherein: X and X’, equal to or different from each other, are independently selected between functional groups chosen between –T and –CF2T and C1-C2 (per)flurooalkyl groups optionally containing one or more hydrogen or chlorine atoms; W represents a C2-C50 chain comprising recurring units, equal to or different from each other, of formula –(CR1R2-CR3R4)-, wherein R1, R2, R3 and R4, equal to or different from each other, are independently selected amount halogen atoms and C1-C6 (per)haloalkyl groups; T is a functional group including carboxylic acid; z is 1 or 2; m, q, r and s are integers >0, t and x are integers ≥ 0, q is an integer >1.  The functional (per)fluoropolyether derivative has typically a number average molecular weight ranging from 1500 to 70,000 (C8/L48-C9/L33 and claim 14).  Morgan and Marchionni are analogous art concerned with similar technical difficulty, namely functional perfluoropolyethers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute the perfluoropolyether carboxylic acid or salt per the teachings of Morgan with the functional (per) functional perfluoropolyether per the teachings of Marchionni, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claims 1-3, 5-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6,429,258 B1) in view of Krespan (US 4,384,128).
Regarding claims 1, 3, 5-9, and 18-19, Morgan discloses a process comprising polymerizing at least one fluorinated monomer in an aqueous medium containing initiator and dispersing agent which includes at least one perfluoropolyether carboxylic acid or salt thereof (C2/L31-40).  The perfluoropolyether can have any chain structure in which oxygen atoms in the backbone of the molecule are separated by saturated fluorocarbon groups having 1-3 carbon atoms (C4/L17-47).
	However, Morgan does not disclose the functional (per)fluoropolyether has formula (I) of the instant claims.  Krespan teaches copolymers containing recurring units of the formula:

    PNG
    media_image1.png
    74
    230
    media_image1.png
    Greyscale

wherein R’F may include –SO2OH, -SO2OM’, or CO2M’, -COOH which impart hydrophilicity and cation-exchange properties to the polymers (C7/L31-48).  The end groups includes –COO2H (C3/L24-65).  The copolymer is of the following formula:

    PNG
    media_image2.png
    113
    312
    media_image2.png
    Greyscale
(C5/L65-C6/L32).
The sulfonate of PFPE is shown in Example 23 (m is 2 of (j) of the instant claims).  Morgan and Krespan are analogous art concerned with similar technical difficulty, namely functional perfluoropolyethers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute the perfluoropolyether carboxylic acid or salt per the teachings of Morgan with the functional (per) functional perfluoropolyether per the teachings of Krespan, since the selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
	Regarding claims 2 and 16, Morgan discloses the total amount of surfactant is from about 0.01 wt% to about 10 wt% (C4/L48-61).  Of the total surfactant, PFPE having carboxyl end groups is present in minor amount of less than half of total fluorosurfactant by weight (C5/L13-37).  Based on calculations, the amount of the PFPE based on the aqueous medium would be about 0.005 to about 5 wt% which overlaps the claimed range and would be expected to have similar properties.  In respect to claim 16, the range slightly encompasses the claimed range and would be expected to have similar properties.
	Regarding claims 10-12 and 20, Morgan discloses the fluorinated monomers include fluoroolefins having 2-6 carbon atoms, such as tetrafluoroethylene, hexafluoroproylene, chlrootrifluoroethylene, vinyl fluoride, vinylidene fluoride, trifluoroethylene, hexafluoroisobutylene, and perfluorobutyl ethylene.  Cyclic fluorinated monomers include perfluoro-2,2-dimethyl-1,3-dioxole and perfluoro-2-methylene-4-methyl-1,3-dioxolane (C5/L49-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6,429,258 B1) in view of Krespan (US 4,384,128).
Regarding claim 15, Morgan discloses a process comprising polymerizing at least one fluorinated monomer in an aqueous medium containing initiator and dispersing agent which includes at least one perfluoropolyether carboxylic acid or salt thereof (C2/L31-40).  The perfluoropolyether can have any chain structure in which oxygen atoms in the backbone of the 
	However, Morgan does not disclose the functional (per)fluoropolyether has formula (I) of the instant claims.  Krespan teaches copolymers containing recurring units of the formula:

    PNG
    media_image1.png
    74
    230
    media_image1.png
    Greyscale

wherein R’F may include –SO2OH, -SO2OM’, or CO2M’, -COOH which impart hydrophilicity and cation-exchange properties to the polymers (C7/L31-48).  The end groups includes –COO2H (C3/L24-65).  The copolymer is of the following formula:

    PNG
    media_image2.png
    113
    312
    media_image2.png
    Greyscale
(C5/L65-C6/L32).
The sulfonate of PFPE is shown in Example 23 (m is 2 of (j) of the instant claims).  Morgan and Krespan are analogous art concerned with similar technical difficulty, namely functional perfluoropolyethers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute the perfluoropolyether carboxylic acid or salt per the teachings of Morgan with the functional (per) functional perfluoropolyether per the teachings of Krespan, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.


Claims 1-3, 5-8, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2008/0114121 A1) in view of Krespan (US 4,384,128).
Regarding claims 1, 3, 5-9, 13-14, and 19, Brothers discloses a process for polymerizing at least one fluorinated monomer in an aqueous medium in the presence of initiator and polymerization agent comprising fluoropolyether acid or salt thereof and hydrocarbon surfactant to form an aqueous dispersion of particles of fluoropolymer [0008].  The acid groups of the fluoropolyether acid or salt thereof includes carboxylic acid or sulfonic acid [0018].
	However, Brothers does not disclose the functional (per)fluoropolyether has formula (I) of the instant claims.  Krespan teaches copolymers containing recurring units of the formula:

    PNG
    media_image1.png
    74
    230
    media_image1.png
    Greyscale

wherein R’F may include –SO2OH, -SO2OM’, or CO2M’, -COOH which impart hydrophilicity and cation-exchange properties to the polymers (C7/L31-48).  The end groups includes –COO2H (C3/L24-65).  The copolymer is of the following formula:

    PNG
    media_image2.png
    113
    312
    media_image2.png
    Greyscale
(C5/L65-C6/L32).
The sulfonate of PFPE is shown in Example 23 (m is 2 of (j) of the instant claims).  Morgan and Krespan are analogous art concerned with similar technical difficulty, namely functional perfluoropolyethers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute the perfluoropolyether carboxylic acid or salt per the teachings of Morgan with the functional (per) functional perfluoropolyether per the teachings of Krespan, since the selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
	Regarding claim 2 and 16, Brothers discloses the amount of fluoropolyether acid or salt used in the aqueous polymerization medium is about 5 ppm to about 2000 ppm based on the weight of water in the aqueous polymerization medium [0052].  Based on calculations, the amount of fluoropolyether acid or salt is about 0.0005 wt% to 2 wt% which is within the claimed range.
	Regarding claims 10-12 and 20, Brothers discloses the fluorinated monomer includes tetrafluoroethylene, hexafluoropropylene, chlorotrifluoroethylene, trifluoroethylene, hexafluoroisobutylene, vinyl fluoride, vinylidene fluoride, or perfluoro-2,2-dimethyl-1,3-dioxole [0011].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2008/0114121 A1) in view of Krespan (US 4,384,128).
Regarding claim 15, Brothers discloses a process for polymerizing at least one fluorinated monomer in an aqueous medium in the presence of initiator and polymerization agent comprising fluoropolyether acid or salt thereof and hydrocarbon surfactant to form an aqueous dispersion of particles of fluoropolymer [0008].  The acid groups of the fluoropolyether acid or salt thereof includes carboxylic acid or sulfonic acid [0018]. An aqueous dispersion is formed from the polymerization process.
	However, Brothers does not disclose the functional (per)fluoropolyether has formula (I) of the instant claims.  Krespan teaches copolymers containing recurring units of the formula:

    PNG
    media_image1.png
    74
    230
    media_image1.png
    Greyscale

wherein R’F may include –SO2OH, -SO2OM’, or CO2M’, -COOH which impart hydrophilicity and cation-exchange properties to the polymers (C7/L31-48).  The end groups includes –COO2H (C3/L24-65).  The copolymer is of the following formula:

    PNG
    media_image2.png
    113
    312
    media_image2.png
    Greyscale
(C5/L65-C6/L32).
The sulfonate of PFPE is shown in Example 23 (m is 2 of (j) of the instant claims).  Morgan and Krespan are analogous art concerned with similar technical difficulty, namely functional perfluoropolyethers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute the perfluoropolyether carboxylic acid or salt per the teachings of Morgan with the functional (per) functional perfluoropolyether per the teachings of Krespan, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merlo (US 2020/0017621 A1) teaches a method of making fluoropolymer dispersions.
Tsuda (US 2007/0142513) teaches a surfactant for producing a fluoropolymer.
Brothers (US 2008/0114122 A1) teaches a process comprising polymerizing at least one fluorinated monomer in an aqueous medium comprising a fluoropolyether acid or salt.
Spada (US 2012/0283382 A1) teaches a process for manufacturing a dispersion of vinylidene fluoride thermoplastic polymer.
Tyul’ga (US 5,719,259) teaches perfluoroalkylene oxide copolymer.
Marchionni (US 6,403,539 B1) teaches perfluoropolyether lubricants.
Brothers (US 2009/0281241 A1) teaches a composition comprising a mixture of fluoropolyether acids or salts.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767